Holmes, J.,
dissenting. I dissent from the reversal in all cases in that it is my belief that the court of appeals perused the records of the trial court proceedings in great detail and reversed and dismissed some of the convictions, and affirmed a minimum of others. This precise review of the court of appeals with conclusions as to the sufficiency of the weight of the evidence for such remaining convictions should not be reweighed by this court in order to produce contrary conclusions.
J. P. Celebrezze, J., concurs in the foregoing dissenting opinion as to case No. 82-643 only.